ColliNS, J.
A peculiar condition of affairs is presented by the facts in this case. In a certain transaction between plaintiff and *202defendant the latter executed and delivered to the former thirty-four promissory notes. This action was brought to recover upon fourteen of these notes, and the appellant, asserting that he, and not the plaintiff, was entitled to the proceeds of the same, was, upon a proper showing, allowed to intervene under the statute. The contest was then between the plaintiff and the intervener, the present appellant. A trial of the issues resulted in a verdict for the plaintiff, and upon a denial of his motion for a new trial the intervener appealed to this court. Pending the litigation below and on appeal, a second and a third action were brought upon the other notes, appellant intervening in each. These were consolidated for trial, and the verdict therein was for the intervener. On this verdict judgment was entered in his favor, and the six months allowed by statute for taking an appeal from a judgment had fully expired before the appeal in the present, action was determined. The order of the district court denying the intervener’s motion for a new trial was affirmed. 46 Minn. 212, (48. N. W. Rep. 909.)
The situation then was that for the amount of twenty of the notes the intervener had an absolute and final judgment in his favor, while plaintiff had a verdict, obtained long before the entry of said judgment, for the amount of fourteen of the notes; and also the decision of this court, affirming an order of the trial court denying the motion of the defeated intervener for a new trial. Immediately upon a return from the supreme court in this action he moved the court-below for an order perpetually staying an entry of judgment on the verdict, for an order setting aside and vacating the verdict, and also for the entry of judgment in his favor for the amount of the fourteen notes, with interest, costs, and disbursements, on the ground that all matters in issue in the actions had been fully adjudged and determined by the entry of the judgment before mentioned, which he averred was valid, subsisting, and final — as was the fact. Later, he moved to set aside the verdict, and for leave to file a supplemental complaint, in which was a plea of former adjudication in bar of plaintiff’s right to recover herein. This appeal is from orders denying these motions, and also from a judgment which plaintiff had thereafter caused to be entered on his verdict. Passing by the claim *203made by respondent that the record, as certified up, is incomplete and defective, we come directly to a consideration of the merits.
(Opinion published 52 N. W. Rep. 522.)
The object of the first motion was to raise the question of former adjudication, and have it disposed of in ‘favor of the. intervener as fully and completely in that form of proceeding, and with the same effect, as if it had been seasonably presented at the trial. There had been no opportunity to interpose the plea of former adjudication in bar, and there had been no opportunity to produce in evidence the record of such an adjudication, because before and at the trial, and for some time thereafter, the fact and the record of the fact had no existence. Without questioning the correctness of counsel’s position in respect to the conclusiveness, generally, of the first final judgment between the same parties and their privies, touching the same subject-matter, it is perfectly obvious that the object sought' for by him cannot be attained by means of a motion. Such practice is unheard of. Looking at the second motion — which was to vacate and set aside the verdict, and for leave to file and serve a supplemental complaint embracing the. fact of the final judgment as a plea in bar — in the best possible light for the intervener, nothing more can be said in his behalf than that at most the matter was one of discretion with the court below. The case had been duly tried, the plaintiff had a verdict, the lower court denied a new trial, and this action was duly affirmed on appeal before the motion was made. Even if we admit that the court below might at that late hour have exercised its discretion in favor of the intervener in the manner demanded, it did not, and the learned district- judge rightfully remarked, when considering the subject, that there was “no merit in the application. ”
Orders and judgment affirmed.